Cause No. W-95-52577-{A)



           Cedric Jerome Boyd                        §             IN THE 2nd JUDICIAL
                                                   §
             TDCJ-ID #766603                       §
                                                   §                DISTRICT COURT OF
                    v.                             §
                                                   §
            Gary Fitzsimmons                       §              D~LLAS   COUNTY, TEXAS
        In His Official Capacity                   §

                                                                             RtCE~~ED ~N
              -RESPONDENT-                         §

                                                                           COURT OF CRIMINAL APPEALS
                                                                                 MAY 22 2015

                  A. PLAINTIFF'S ORIGINAL .APPLICATION FOR WRIT OF MAND~~b\OO~~,C~®fk


        TO THE HONORABLE JUDGE OF SAID COURT:


             COMES NOW, Cedric Jerome Boyd, TDCJ-ID #766603, Relator, pro-se in the
        above styled and numbered and numbered cause of action and files this Original
        Application for Writ of Mandamus, pursuant to Article 11.07 Section J(c) of
        the Texas Code of Cr: .i.Mu.i.nal Procedure, and would show the Court the following:


                                                I.
                                            B. RELATOR


       1.01 Cedric Jerome Boyd, TDCJ-ID #766603, is an offender incarcerated in the
             Texas Department of Criminal Justice and is appearing pro-se, who can
             be located at:
                               -George--Beta .Unit-
                                1391 FM 3328
                                Tennessee Colony
~=~~:~~~-~~=c.~,~~~t':~~~I~~~~~~f~~~~Y::~j~~~~7~~~~~~~~-~~:::~~~:~::~~:~-*~~~
                1.02 Relator has exhausted his remedies and has no other adequate remedy at law.


                1.03 The act sought to be compelled is ministerial, not discretionary in nature.
                        TCCP Art. 11.07 Section 3(c) requires Respondent to immediately transmit
                        to the Court of Criminal Appeals a copy of the application for Writ of
                        Habeas Corpus, any answers filed, and a certificate reciting the date
                        upon which that finding was made, if the convicting court decides that
                        there are no issues to be resolved. No copy of the application for Writ
                       of Habeas Corpus, any answers ·filed, and a certificate reciting the date
                       upon which that finding was made have been transmitted to the Court of
                       Criminal Appeals. Had such documents been transmitted to the Court of
                       Criminal Appeals as required by statute, Relator would have received ·
                       notice from the Court of Criminal Appeals.


                                                                        II.


                                                                C. RESPONDENT


                2.01 Respondent, Gary Fitzsimmons, in his capacity as District Clerk of Dallas
                       County, Texas has a ministerial duty to receive and file all papers in
                       a criminal proceeding, and perform all other duties imposed on the clerk
                       by law puraunt to TCCP Art. 2.21, and is responsible under TCCP 11.07
                       Sec. 3(c) to immediately transmit to the Court of Criminal Appeals a copy
                       of the application for Writ of Habeas Corpus, any answers filed, and a
                       certificate reciting the date upon which that finding was made if the
                       convicting court decides there are no issues to be resolved. Gary
                       Fitzsimmons, District Clerk, Dallas County may be served at his place
                       of business at Frank Crowley Court Building, 133 N. Riverfront, LB 12,
                       Dallas, Texas, 75207.


                                                                      III.


                  D. VIOLATION OF ARTICLE 11.07 OF THE TEXAS CODE OF CRIMINAL PROCEDURE

· · -· -~~.:~_-:::·:::·~.~~.·~.;:~·oi:=Th~r.gt~~~~rii~*t(0~~~~~~i~~ii~~i~~:i;;~~~~6~:L:~-.~~~~-~;;:·~~~-:~~~~:--:~~;~~di~-~~.-~;~.;-~--~:_::·::~_~::~ .   k




                       Criminal Procedure by failng to provide a copy of the application for
                       Writ of Habeas co:pus, any answers filed; and a certificate reciting
     the date upon which that finding was made to the Court of Criminal Appeals
     within the time prescribed by law, and within reasonable time from the
     date which the documents were requested to be transmitted.


3.02 Requests for the transmittal of the application for Writ of Habeas Corpus,
     any answers filed, and a certificate reciting the date upon which that
     finding was made by Relator to Gary Fitzsimmons, District Clerk, Dallas
     County, by certified mailed letter dated 03/23/2015; pursuant to Article
     11.07 Section 3(c) of Texas Code of Criminal Procedure. True and accurate
     copies of the aforementioned letter is attached hereto as Exhibit "A", and
     is incorporated by reference herein for all purposes.


3.03 To date, Relator has received no response from Respondent regarding Relator's
     request for transmittal of a copy of the application for Writ of Habeas
     Corpus, any answers filed, and a certificate reciting the date upon which
     that finding was made to the Court of Criminal Appeals •.


3.04 As is clear from Relator letters, Relator has repeatedly put Respondent
     on notice that Relator seeks the transmittal of a copy of the application
     for Writ of Habeas Corpus, any answers filed, and a certificate reciting
     the date upon which that finding was made to the Court of Criminal Appeals
     to act upon the Relator's Writ of Habeas Corpus. Relator has gone well beyond
     any requirements or obligations imposed upon him by the Texas Code of
     Criminal Proceedure. In contrast to Relator's efforts, Respondent has wholly
     failed to comply with the Texas Code of Criminal Procedure Article 11.07
     Section 3(c), is acting in bad faith, and has failed to afford Relator the
     professional and common courtesy of any written response to his requests
     and correspondence.


3.05 Article 11.07 section 3(c)    cle~rly   that "[Ijf the convicting court decides
    lhal L11~.t:12 arE! no such issu12s, the clerk shall iuuu~Jdial~:!ly Lr:ammiit to the .
    court of Criminal-Appeal.s a-copy of thP.-~A-pplicntion, any-a-n.sw;~siil~d,
    and a certificate reciting the date upon which that finding was made.
Respondent is in violation of this procedure, ministerial duties, and
the laws of this state.


                                               IV.

                          D. PRAYER FOR RELIEF


        Wherefore, PREMISES CONSIDERED, Relator, Cedric Jerome Boyd,
TDCJ-ID #766603, pro-se   re~pectfully                              requests a finding that the Respondent
did not transmit documents to the Court of Criminal Appeals within a
reasonable time after the date they were requested, and that the Relator
brought this litigation in good faith and has substantially prevailed.
Relator prays for an Order directing Respondent to transmit a copy of the
application   for writ of Habeas Corpus, any answers filed, and a certificate
reciting the date which finding was made to the Court of                                                                                  Crim~nal               Appeals
as directed in Article 11.07 Section 3(c) of the Texas Code of Criminal
Procedure, and as requested in Relator letters (exhibit "A").




                                 l-\elator




                                                                                             -----_-_-_--···-----·-"'::"":;'"·.-";''-------        ----------.
                                                    - .           ----         ...      :.:;:._;.   ·-    ---           ..-.;;.__-
                              ••• ::·.,,~·• ..:-:::---•-•-::.•:.•;:;-,::-':': ••••·-- .... :.~ ::-.·:--:·_.::·•.•• ,-::.;:~::":"'r~J                               LIBERAL CONSTRUCTION RULE


     Respondent is merely a layman of the law, and ergo prays this honorable
Court not bind him   to demanding standards, but instead will pursue the truth
and preserve the integrity of the law with respect to fairness for all involved.
     Pro-se litigants are to be construed liberally, and thus held to a less
demanding standard than formal pleadings by attorneys. The Court should liberally
interpret pleadings by pro-se litigants          de~;pite   failure to cite proper legal
authority, confusion of legal theories, poor syntax, sentence construction, or
litigant's unfamiliarity with pleading requirements. See: Haines v. Kerner, 404
U.S. 519, 30 L. Ed. 2d 652, 92 S. Ct. 594          (1972)~-   Evans v. Abbott, 2003 WL 22207219~

Ramsey v. State, 249    s.w.   3d 568 (2008); Texas Government Code§ 312.006.



                                 -~CERTIFICATE   OF SERVICE


     l, Cedric Jerome    ~oyd,    TDCJ-ID #766603, do hereby certify that a true and
correct copy of this application for Writ of Mandamus was placed in the prison
mailbox to be posted in the       u.s. Mail on May_Lf_,2015, addressed to Gary
Fitzsimmons, County Clerk, Dallas County, 133 N. Riverfront, LB 12, Dallas,
Texas, 75207, for appropriate filing with the court.



                                           X




                                               George Beto Unit
                                               1391 Fl':1 3328
                                               Tennessee Colony,Texas
                                               Anderson County, 75880
                                      EXHIBIT "A"




           . -.· ,; :; ..;.;....
                             -:·~-;


. -···-·· ·- ··--·- ··--·
                              MARCH   23.~_1,_1_915   _
                                                      EX PARTE CEDRIC JEROME BOYD
                                                      TDCJ-ID.N0.766603
                                                      RE;W95-52577I(a)
                                                      DISTRICT COURT N0.2
                                                      DALLAS COUNTY,TEXAS



  GARY FITZSIMMONS
  DALLAS COUNTY DZ~TRICT CLERK
. FRANK CROWLEY COURTS BUILDING
  133 N.RIVERFRONT,CB 12
  DALLAS,TEXAS, 75207-4313



HR. FITZSINHONS,
THIS IS AN INFORMAL REQUEST~ASKING THE COURTS TO COMPLY WITH THE PROVISIONS
OF ARTICLE 11.07 BY FORWARDING APPLICATION OF WRIT OF HABEAS CORPUS NO.W 95-
52.577I(a) TO THE TEXAS COTHT Of CRIMINAL APPEALS.IF THE DISTYICT COURT CANNOT
RESOLVE THE ISSUES THE SAID COURT ORDER DESIGNATED OCTOBER 26,2012.

I AM MAKING THIS REQUEST KNOWN TO THE DISTRICT CLERK OF DALLAS COUNTY,WITH
GOOD fAITH AND HOPE THAT A WRIT OF MANDAMUS DOES NOT HAVE TO BE FILED .




                                                               . RESPECTFULLY SUBMITTED,

                                                                a-7.p~c:~~
                                                               t      r                    ~